Adams, J.
1. partnership: liabilty of partner. Limes is of course liable. The only- question is as to whether the plaintiff should be required to look to him alone, or whether he may maintain an 'action against the firm and collect the claim as a firm debt, thereby subjecting Meek to the necessity of looking to Limes for reimbursement-. In Welker v. Wallace, 31 Geo., 362, where a member of a firm was acting individually as agent of the plaintiff, and as such had received money for plaintiff, but had used it for the benefit of the firm, it was held that the firm was liable. The plaintiff relies upon this case as holding the doctrine for which he contends, but it differs from the ease at bar in two respects. '
In the first place, -the firm was in existence when the money *179was used; and in the second place, no settlement between the partners took place.
The firm being in existence, an act of one of the members, of which the firm had the benefit, might be regarded as the act of the firm. ' But when a partnership has been dissolved the power of each member is limited to winding up its affairs. No member can subject it to a new liability.
Again, the fact that Meek settled with Limes in ignorance of the use of the plaintiff’s money is of controlling importance. If Meek had had knowledge of the use before settlement the case would be different. The plaintiff’s money had paid Meek’s debt. If Meek had refused to reimburse the plaintiff, after knowledge that he had received the benefit of his money, he would have evinced a willingness to retain the benefit, and would thereby have adopted Limes’ act, and become jointly liable with him. But, having settled with Limes in ignorance of the use of plaintiff’s money, he cannot be said to have derived any benefit himself. When the plain, tiff trusted Limes with his money he took the risk of Limes using it for his own benefit, and he should not be allowed to subject an innocent person to loss.
Reversed.